NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                           FILED
                           FOR THE NINTH CIRCUIT                             SEP 19 2011

                                                                          MOLLY C. DWYER, CLERK
                                                                           U.S. COURT OF APPEALS

In the Matter of: USA COMMERCIAL                No. 09-16897
MORTGAGE COMPANY,
                                                D.C. Nos.    2:07-cv-00892-RCJ-
             Debtor,                            GWF
                                                             3:07-cv-00241-RCJ-
                                                GWF
3685 SAN FERNANDO LENDERS, LLC;                              2:07-cv-00894-RCJ-
et al.,                                         GWF
                                                             2:07-cv-01133-RCJ-
             Plaintiffs - Appellees,            GWF
                                                             3:07-cv-01389-RCJ-
  v.                                            GWF

CROSS EQUITIES PARTNERS, LLC; et
al.,                                            MEMORANDUM*

             Intervenors - Appellees,

  v.

SILAR ADVISORS, LP; et al.,

             Defendants - Appellants,

       and

WILLIAM A. LEONARD, Jr., Trustee for
the Estate of Asset Resolution LLC,


        *
        This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
           Trustee - Appellant,

 v.

COMPASS FINANCIAL PARTNERS
LLC; et al.,

          Defendants - Appellees.



In the Matter of: USA COMMERCIAL         No. 09-17382
MORTGAGE COMPANY,
                                         D.C. No. 2:07-cv-00892-RCJ-
           Debtor,                       GWF


ROBERT J. KEHL; et al.,

           Plaintiffs - Appellees,

 v.

ASSET RESOLUTION, LLC,

           Defendant - Appellant,

SILAR ADVISORS, LP; et al.,

           Defendants - Appellees.



In re: ASSET RESOLUTION, LLC,            No. 09-73419

                                         D.C. No. 2:07-cv-00892-RCJ-
ASSET RESOLUTION, LLC,                   GWF


                                     2
           Petitioner,

 v.

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEVADA, LAS
VEGAS,

           Respondent,

ROBERT A. KEHL; et al.,

           Real Parties in Interest.



In the Matter of: USA COMMERCIAL           No. 10-15253
MORTGAGE COMPANY,
                                           D.C. No. 2:07-cv-00892-RCJ-
           In Re,                          GWF


CERTAIN DIRECT LENDERS; et al.,

           Plaintiffs - Appellees,

 v.

DEBT ACQUISITION COMPANY OF
AMERICA, LLC; et al.,

           Appellees,

ASSET RESOLUTION, LLC; et al.,

           Defendants - Appellants,



                                       3
UNITED STATES TRUSTEE,

          Trustee - Appellee.



ASSET RESOLUTION, LLC; et al.,           No. 10-15496

          Debtors - Appellants,          D.C. No. BK-S-09-32824-RCJ

 v.

DONNA CANGELOSI; et al.,

          Respondents - Appellees,

 and

WILLIAM A. LEONARD, Jr.,

          Trustee - Appellee.



ASSET RESOLUTION, LLC; et al.,           No. 10-15500

          Debtors - Appellants,          D.C. No. BK-S-09-32824-RCJ

 v.

DONNA CANGELOSI; et al.,

          Respondents - Appellees,

WILLIAM A. LEONARD, Jr.,

          Trustee - Appellee.


                                     4
                   Appeal from the United States District Court
                             for the District of Nevada
                  Robert C. Jones, Chief District Judge, Presiding

                             Submitted January 12, 2011**

Before: GOODWIN and W. FLETCHER, Circuit Judges, and MILLS, Senior District
Judge.***

      These consolidated interlocutory appeals arise from the related bankruptcy

proceedings of USA Commercial Mortgage (“USACM”) and Asset Resolution, LLC

(“Asset Resolution”), as well as subsequent civil litigation brought by certain creditors

(the “Direct Lenders”). These matters are all now before Chief Judge Robert C. Jones

of the District of Nevada.

      USACM was in the business of underwriting and brokering short-term

commercial loans on behalf of private investors, some of whom are the Direct Lenders

involved in the present litigation. USACM also acted as the servicer for these loans

pursuant to Loan Service Agreements (“LSAs”) made with the Direct Lenders.

Following USACM’s bankruptcy, Compass Partners, LLC and Compass USA SPE,

LLC (collectively “Compass”) acquired all of USACM’s relevant assets, including its


        The panel unanimously concludes this matter is suitable for decision
       **
without oral argument. See Fed. R. App. P. 34(a)(2).
         The Honorable Richard Mills, Senior United States District Judge for the
        ***
Central District of Illinois, sitting by designation.

                                           5
rights under the LSAs. Silar Advisors, LP (“Silar”) financed Compass’s acquisition

of these assets and subsequently foreclosed, conveying all interest in the relevant

LSAs to Asset Resolution. Prior to this development, the parties here had already

been engaged in litigation over whether USACM’s successor in interest may be

terminated as the loan servicer under the LSAs, as well as the compensation to which

USACM’s various successors might be entitled under the LSAs.

      The issues raised here by Asset Resolution and other affiliated Appellants1

arose during the course of this litigation, which is still ongoing before the district

court. We address our jurisdiction and decision as to each appeal and petition

separately below. Because the parties are familiar with the facts and procedural

history of these matters, we do not recite them here except as necessary to our

decision.

      A.     Appeal No. 10-15253

      On November 6, 2007, the district court entered a preliminary injunction that

(1) enjoined the Direct Lenders from taking action to terminate Compass as their loan

servicer under the LSAs and (2) enjoined the disbursement of disputed funds related

to the LSAs pending further order of the court. No party appealed this injunction.



      1
      For ease of reference, this memorandum disposition will refer to Asset
Resolution to represent Appellants’ claims.

                                          6
Asset Resolution was substituted for Compass under the preliminary injunction after

acquiring the relevant assets in September 2008, and the Direct Lenders filed an

interlocutory appeal of this modification to the injunction, which we afirmed.2

      While the Direct Lenders were enjoined from directly terminating Asset

Resolution as loan servicer, the preliminary injunction contained a provision that

allowed for 51 percent of the lenders associated with any specific loan to move the

court for an order of relief from the preliminary injunction that would allow them to

terminate the loan servicer associated with a specific loan. Under this provision, the

Direct Lenders moved to terminate Asset Resolution as the loan servicer for twenty-

nine loans at issue in this litigation. Finding that the Direct Lenders had satisfied the

51-percent requirement, the district court granted the Direct Lenders relief from the

preliminary injunction as to these twenty-nine loans (the “Termination Order”).

      On September 18, 2009, the district court also entered partial summary

judgment, resolving the ownership of the disputed funds. The district court vacated

the injunction on January 25, 2010, noting that “[t]he need for that Preliminary

Injunction has now ended.” Asset Resolution timely filed an interlocutory appeal of



      2
       We affirmed this modification of the preliminary injunction on September
8, 2010, while remanding the issue of whether a bond should be imposed.
Cangelosi v. Silar Advisors, LP (In re USA Commer. Mortg. Co.), 397 Fed. Appx.
300, 306 (9th Cir. 2010) (unpub. disp.).

                                           7
the district court’s order vacating the preliminary injunction, and we stayed the order

pending this appeal.

      First, Asset Resolution argues that the district court lacked jurisdiction to vacate

the injunction and that injunctive relief is still needed to protect its bankruptcy estate.

Second, Asset Resolution argues that the Termination Order was based on errors of

law and fact, thereby invalidating the basis upon which the court found the injunction

was no longer needed. Finally, Asset Resolution asks us to certify questions to the

Nevada Supreme Court related to its argument that the Termination Order was based

on an incorrect application of state law.

      We have appellate jurisdiction over the district court’s decision to vacate the

preliminary injunction under 28 U.S.C. § 1292(a)(1). Because the Termination Order

is “inextricably intertwined” with the district court’s decision to vacate the preliminary

injunction, we exercise pendent appellate jurisdiction to review the Termination

Order. See Meredith v. Oregon, 321 F.3d 807, 812–14 (9th Cir. 2003). We review

decisions regarding preliminary injunctive relief for an abuse of discretion.

Thalheimer v. City of San Diego, 645 F.3d 1109, 1115 (9th Cir. 2011). We affirm, lift

the stay, and deny Appellants’ request to certify questions of state law.




                                            8
             1.     The Order Vacating the Preliminary Injunction

      Asset Resolution first contends that the district court lacked jurisdiction to

vacate the injunction because the appeal of the prior modification to the injunction,

Appeal 09-15632, was still pending before this court.3          “While a preliminary

injunction is pending on appeal, a district court lacks jurisdiction to modify the

injunction in such manner as to ‘finally adjudicate substantial rights directly involved

in the appeal.’” A&M Records v. Napster, Inc., 284 F.3d 1091, 1099 (9th Cir. 2002)

(quoting Newton v. Consolidated Gas Co., 258 U.S. 165, 177 (1922)).

      Appeal 09-15632, which was brought by the Direct Lenders, involved the

district court’s substitution of Asset Resolution as a party to the injunction. The

decision to vacate the injunction due to changed circumstances did not adjudicate the

rights affected by Asset Resolution’s inclusion under the terms of the original

injunction. Indeed, in affirming the modification, we rejected any argument attacking

the validity of the original injunction as separate from the modification and therefore

untimely. In re USA Commercial Mortg. Co., 397 Fed. Appx. at 302–306 (citing Gon

v. First State Ins. Co., 871 F.2d 863, 866–67 (9th Cir. 1989)). The district court

therefore maintained jurisdiction to vacate the injunction under Rule 62(c) of the

      3
       We do not find the other interlocutory appeals that appear to be referenced
by Asset Resolution—09-17382, 09-73419, and 09-16897—to be relevant to this
preliminary injunction.

                                           9
Federal Rules of Civil Procedure. See Mayweathers v. Newland, 258 F.3d 930, 935

(9th Cir. 2001) (“The plain language of Rule 62(c) allows the district court to

‘suspend, modify, restore, or grant an injunction’ during the pendency of the

defendant’s interlocutory appeal, and such action can inure to the benefit of plaintiffs

or defendants.”) (quoting Fed. R. Civ. P. 62(c)); A&M Records, 284 F.3d at 1099 (“A

district court has inherent authority to modify a preliminary injunction in

consideration of new facts.”).

      Asset Resolution also argues that the injunction’s provisions are still needed to

protect the remaining assets of its bankruptcy estate, following the Direct Lenders’

termination of the LSAs. This suggestion of alternate grounds to support continuing

the injunction does not identify a legal error or a clearly erroneous finding of fact by

the district court upon which we could reverse its decision to vacate the injunction.

See Wildwest Inst. v. Bull, 472 F.3d 587, 590 (9th Cir. 2006) (“As long as the district

court got the law right, it will not be reversed simply because the appellate court

would have arrived at a different result if it had applied the law to the facts of the

case.”) (citation omitted).

             2.     The Termination Order

      Asset Resolution next argues that the district court’s primary basis for vacating

the injunction was invalid, contending that the Termination Order was based upon


                                          10
both errors of fact and errors of state law. The terms of the preliminary injunction

provided that “[f]ifty-one percent (51%) or more of the Direct Lenders in a Loan,

whether acting directly or acting through a person or entity holding a power of

attorney of such Direct Lender granted after such Direct Lender’s receipt of this

Preliminary Injunction Order . . . , may file a motion seeking an order authorizing the

termination of [Asset Resolution] as servicer with respect to such Loan.” Based on

the declaration of Roger Stubbs, the district court found that the 51-percent

requirement was met and granted the Direct Lenders the requested relief under the

terms of the preliminary injunction. Despite Asset Resolution’s objections to the

Stubbs Declaration, the district court did not clearly err in finding this evidence

satisfied the terms of the injunction. See Johnson v. Couturier, 572 F.3d 1067, 1078

(9th Cir. 2009) (noting our “review is ‘limited and deferential,’ and it does not extend

to the underlying merits of the case”) (quoting Am. Trucking Ass’ns v. City of Los

Angeles, 559 F.3d 1046, 1052 (9th Cir. 2009)). Indeed, in light of its experience

overseeing these proceedings, the district court is entitled to broad deference in

interpreting whether the provisions of its own orders have been satisfied. See

Labor/Cmty. Strategy Ctr. v. L.A. Cnty. Metro. Transp. Auth., 564 F.3d 1115, 1119

(9th Cir. 2009) (“We review a district court’s interpretation of a consent decree de

novo, with ‘deference . . . based on the court’s extensive oversight of the decree from


                                          11
the commencement of the litigation to the current appeal.’”) (quoting Nehmer v. U.S.

Dep’t of Veterans Affairs, 494 F.3d 846, 855 (9th Cir. 2007)); Zinchiak v. CIT Small

Bus. Lending Corp. (In re Zinchiak), 406 F.3d 214, 224 (3d Cir. 2005) (noting that the

bankruptcy court was “well suited to provide the best interpretation of its own order”)

(internal quotation marks omitted).

      Asset Resolution’s further argument—that the district court committed legal

error in the Termination Order by not requiring good cause to support relief from the

preliminary injunction—is without merit. As noted by the district court, the terms of

the preliminary injunction did not require a showing of good cause to support relief

from its terms, only a showing that 51 percent of the affected lenders supported

terminating the loan servicer. The LSAs themselves did not require court approval for

the Direct Lenders to terminate, and the Termination Order did not alter Asset

Resolution’s rights under the LSAs, including its right to bring a claim for wrongful

termination. Accordingly, certification of Appellants’ proposed questions of state law

is unnecessary because these questions are irrelevant to an interpretation of the terms

of the injunction.4 Because Appellants have failed to identify a factual or legal error



      4
       To the extent any party would argue that the preliminary injunction
improperly affected their underlying rights in the LSAs, we reject such argument
as waived because no party has appealed the entry of the original preliminary
injunction.

                                          12
with the Termination Order, this order does not undermine the validity of the district

court’s subsequent decision to vacate the preliminary injunction.

      AFFIRMED.

      B.     Appeal No. 09-16897

      On August 8, 2009, the district court entered an order authorizing the sale of a

commercial property, the “Gess Property,” and directing the specific distribution of

the proceeds. The district court allowed for the sale of the Gess Property on an

emergency basis because a third-party lienholder had scheduled a foreclosure sale on

this property, in which the Direct Lenders had acquired interest following the default

of the original borrower. Due to these circumstances, the sale recovered only $8.5

million, less than one-third of the original principal amount of $26.5 million. Asset

Resolution claims over $12 million in various servicing fees under the LSAs

associated with this property and seeks recovery of all of the sale proceeds on this

basis. In distributing the sale proceeds, the district court did not allow Asset

Resolution to recover default interest or late fees under the LSAs and limited its

proportional recovery to the amount of the sale proceeds, rather than the original loan

amount.

      The district court certified the distribution order as final under Rule 54(b),

although it provided no reasoning for doing so. Asset Resolution now appeals the


                                          13
district court’s distribution of the sale proceeds, arguing that the district court

disregarded the relevant terms of the LSAs.

      Certification of this order as final and appealable under Rule 54(b) was not

warranted here. See Wood v. GCC Bend, LLC, 422 F.3d 873, 878 (9th Cir. 2005)

(holding that “consideration of judicial administrative interests is necessary to assure

that application of the Rule effectively preserves the historic federal policy against

piecemeal appeals”) (citation and internal quotation marks omitted). Although the

distribution order was final as to the Gess property, Asset Resolution’s rights under

the LSAs is an issue at the heart of this litigation and will reappear in relation to all

of the properties at issue. See id. at 877–83 (discussing Rule 54(b) in relation to a

distinct claim that shares factual and legal issues with claims yet to be adjudicated);

McIntyre v. United States, 789 F.2d 1408, 1410 (9th Cir. 1986) (“We particularly

scrutinize a district judge’s rule 54(b) certification . . . to ‘prevent piecemeal appeals

in cases which should be reviewed only as single units.’”) (quoting Curtiss-Wright

Corp. v. Gen. Elec. Co., 446 U.S. 1, 10 (1980)). While the district court found no

reason for delay, it “did not explicitly take judicial administrative interests into

account.” Wood, 422 F.3d at 882. Because Asset Resolution’s right to compensation

under the LSAs is an issue that will likely reappear in a future appeal following a final

judgment by the district court, the administrative concerns inherent to Rule 54(b)


                                           14
certification are not met here. See Curtiss-Wright Corp., 446 U.S. at 10 (holding “that

the standard against which a district court’s exercise of discretion is to be judged is

the ‘interest of sound judicial administration’”) (quoting Sears, Roebuck & Co. v.

Mackey, 351 U.S. 427, 437 (1956)). Even if Asset Resolution’s contractual rights

related to the Gess property were limited by the emergency situation faced by the

district court, this issue is better evaluated following a final judgment regarding the

LSAs. Accordingly, we dismiss this appeal for lack of appellate jurisdiction.

      DISMISSED.

      C.     Appeal Nos. 09-17382 and 09-73419

      On September 30, 2009, the Direct Lenders moved to enjoin Asset Resolution

from selling a second piece of real property, the “Anchor B Property,” on which the

borrower had also defaulted. Two days before a hearing on this motion before the

district court in Nevada, however, Asset Resolution and several affiliated entities filed

for Chapter 11 bankruptcy protection in the Southern District of New York (the “ARC

bankruptcies”). On October 26, 2009, the district court in Nevada denied the Direct

Lenders’ motion as moot because the property had already been sold. The district

court did enter a preliminary injunction, however, that enjoined Asset Resolution and

its affiliated entities from disbursing the proceeds of the sale.




                                           15
      Asset Resolution immediately filed an interlocutory appeal of the preliminary

injunction, 09-17382, arguing that the district court lacked jurisdiction over the sale

proceeds and violated the automatic stay imposed by its bankruptcy petition under 11

U.S.C. § 362(a)(1). Asset Resolution also filed a petition for writ of mandamus, 09-

73419, claiming that the district court’s failure to recognize the automatic stay was

irreparably harming its administration of the bankruptcy estate.

      In November 2009, however, the Bankruptcy Court for the Southern District

of New York transferred the ARC bankruptcies to the District of Nevada, where the

proceedings came before Judge Jones after the reference to the bankruptcy court was

withdrawn. The transfer of jurisdiction over the ARC bankruptcies to Judge Jones is

not at issue in these consolidated appeals. Accordingly, the district court’s present

jurisdiction over the ARC bankruptcies and the sale proceeds is not at issue, nor can

it be disputed that Judge Jones now has jurisdiction to modify the automatic stay. See

11 U.S.C. § 362(d).

      In light of the intervening procedural changes to the status of the ARC

bankruptcies, a review of this prior injunction at this point could not result in any

effectual relief because the relevant bankruptcy assets are under the jurisdiction and

control of Judge Jones and the appointed bankruptcy trustee. Accordingly, we dismiss

both this appeal and the petition as moot. See Lewis v. Continental Bank Corp., 494


                                          16
U.S. 472, 477–78 (1990) (“Th[e] case-or-controversy requirement subsists through

all stages of federal judicial proceedings, trial and appellate.        To sustain our

jurisdiction in the present case, it is not enough that a dispute was very much alive

when suit was filed, or when review was obtained in the Court of Appeals.”); IRS v.

Pattullo (In re Pattullo), 271 F.3d 898, 901 (9th Cir. 2001) (“‘If an event occurs while

a case is pending on appeal that makes it impossible for the court to grant any

effectual relief whatever to a prevailing party, the appeal is moot and must be

dismissed.’”) (quoting United States v. Arkison (In re Cascade Rds.), 34 F.3d 756, 759

(9th Cir. 1994)).

      DISMISSED.

      D.     Appeal No. 10-15500

      As noted, Asset Resolution along with several affiliated entities filed for

Chapter 11 bankruptcy protection in October 2009. Sitting as the bankruptcy court

for these proceedings, the district court lifted the automatic stay for cause pursuant to

11 U.S.C. § 362(d)(1), in order for the Direct Lenders to proceed with their civil

litigation against Asset Resolution. Asset Resolution appeals this order, arguing that

handling the civil claims separately from the bankruptcy proceedings is inefficient.

      We have jurisdiction under 28 U.S.C. § 158(d)(1). See Nat’l Envtl. Waste

Corp. v. City of Riverside (In re Nat’l Envtl. Waste Corp.), 129 F.3d 1052, 1054 (9th


                                           17
Cir. 1997) (“Orders granting or denying relief from the automatic stay are deemed to

be final orders.”). “We review for abuse of discretion orders granting relief from an

automatic stay.” Moldo v. Matsco, Inc. (In re Cybernetic Servs.), 252 F.3d 1039, 1045

(9th Cir. 2001) (citing Benedor Corp. v. Conejo Enters., Inc. (In re Conejo Enters.,

Inc.), 96 F.3d 346, 351 (9th Cir. 1996)). The district court did not abuse its discretion

by lifting the automatic stay for cause in the interest of judicial economy. See In re

Conejo Enters., 96 F.3d at 353.

      Asset Resolution does not suggest that the district court applied the wrong legal

standard under 11 U.S.C. § 362(d). Despite its disagreement with the court’s

determination that judicial economy was best served by lifting the stay, Asset

Resolution has failed to suggest that the district court’s application of the “for cause”

standard under § 362(d)(1) was illogical, implausible, or without support from facts

in the record. See United States v. Hinkson, 585 F.3d 1247, 1262 (9th Cir. 2009); In

re Conejo Enters., 96 F.3d at 352 (noting that “cause” for lifting an automatic stay

under 11 U.S.C. § 362(d) “has no clear definition and is determined on a case-by-case

basis”) (citation and internal quotation marks omitted); Sonnax Indus., Inc. v. Tri

Component Prods. Corp. (In re Sonnax Indus., Inc.), 907 F.2d 1280, 1288 (2d Cir.

1990) (noting that “broad discretion is accorded to bankruptcy and district courts” in

assessing cause for relief from an automatic stay).


                                           18
      AFFIRMED.

      E.     Appeal No. 10-15496

      Finding cause existed under 11 U.S.C. § 1112(b), the district court granted the

Direct Lenders’ motion to convert the ARC bankruptcies, which were originally filed

under Chapter 11, to cases under Chapter 7. The order also appointed a Chapter 7

Trustee to control Asset Resolution’s bankruptcy estate, including any relevant rights

under the LSAs. The order stated, however, that the Trustee lacked authority “to

operate Asset Resolution’s loan servicing business,” noting that the Direct Lenders

had terminated Asset Resolution as loan servicer.

      Asset Resolution timely appealed, arguing (1) that the district court’s findings

of cause to support conversion were clearly erroneous, (2) that the district court

violated Rule 9014 of the Federal Rules of Bankruptcy Procedure in handling the

motion, and (3) that the order improperly terminated its rights under the LSAs. We

have jurisdiction pursuant to 28 U.S.C. § 158(d)(1) to review the conversion of

bankruptcy petitions to cases under Chapter 7. See Rosson v. Fitzgerald (In re

Rosson), 545 F.3d 764, 770 (9th Cir. 2008) (“An order converting a case under

another chapter to one under Chapter 7 determines finally the discrete issue to which

it is addressed, i.e., whether or not the case will be converted.”). We do not have

appellate jurisdiction under § 158(d)(1) to address the parties’ rights under the LSAs


                                         19
because there has been no final order adjudicating these rights. See Schulman v.

California (In re Lazar), 237 F.3d 967, 984–86 (9th Cir. 2001). Accordingly, we

address only the district court’s conversion of the bankruptcy petitions to cases under

Chapter 7.

      We review for an abuse of discretion the district court’s order to convert the

ARC bankruptcies to cases under Chapter 7. See Pioneer Liquidating Corp. v. U.S.

Trustee (In re Consol. Pioneer Mortg. Entities), 264 F.3d 803, 806–807 (9th Cir.

2001) (“Such a decision ‘will be reversed only if based on an erroneous conclusion

of law or when the record contains no evidence on which [the bankruptcy court]

rationally could have based that decision.’”) (quoting In re Conejo Enter., Inc., 96
F.3d at 351) (alteration in original). We affirm.

       Under 11 U.S.C. § 1112(b)(4)(A), a debtor’s “substantial or continuing loss to

or diminution of the estate and the absence of a reasonable likelihood of

rehabilitation” supports cause to convert a bankruptcy petition to a case under Chapter

7. The record here contains evidence suggesting that Asset Resolution had a negative

cash flow and could not reasonably depend on future fees as a loan servicer following

the Direct Lenders’ termination of the LSAs. Based on this evidence, the district court

did not abuse its discretion in finding there was “nothing to reorganize” and

converting the case pursuant to § 1112(b)(4)(A). See In re Consol. Pioneer Mortg.


                                          20
Entities, 264 F.3d at 806–807; Loop Corp. v. U. S. Trustee, 379 F.3d 511, 515–16 (8th

Cir. 2004) (“[A] negative cash flow situation alone is sufficient to establish continuing

loss to or diminution of the estate.”) (internal quotation marks omitted).

      Asset Resolution’s argument that the order violated notice and hearing

requirements imposed under Rule 9014 and associated local rules is without merit.

Appellants here filed briefing opposing the Direct Lenders’ motion to convert the

bankruptcy cases and argued at the hearing scheduled on the matter. Accordingly, the

notice requirements under Rule 9014(a) were satisfied as to the Appellants, and there

is no basis to suggest that Appellants have standing to assert a claim to lack of proper

notice on the part of third-party creditors. Further, Asset Revolution’s negative cash

flow and the Direct Lenders’ termination of the LSAs were not factually disputed.

Therefore, an evidentiary hearing was not required under Rule 9014(d).

      AFFIRMED.

      F.     Conclusion

      For the reasons stated, we dismiss Appeal 09-16897, Appeal 09-17382, and

Petition 09-73419 for lack of appellate jurisdiction. We affirm the district court as

to Appeal No. 10-15253, Appeal 10-15500, and Appeal 10-15496.




                                           21